CORRECTED ORDER
• This cause having heretofore been submitted to the Court upon the transcript of record and briefs to review the order of the Industrial Relations Commission and the Court finding no departure from the essential requirements of law, it is ordered that certiorari is denied. See: Scholastic Systems, Inc., et al. v. LeLoup et al., 307 So.2d 166 (Fla.1974).
The petition for attorney’s fees filed by attorney for respondent, Daniel Slack, is hereby granted and said attorney is hereby allowed a fee of Three Hundred Fifty Dollars ($350) for services in this Court, said sum to be paid to said attorney by petitioners within fifteen days after final disposition of this cause.
ADKINS, Acting C. J., and BOYD, OVERTON, HATCHETT and ALDERMAN, JJ., concur.